Case 4:18-cv-00247-ALM Document 173-9 Filed 06/04/20 Page 1 of 2 PageID #: 4001
                                                 EXHIBIT

                                                                     9                 ~          -
                                                                                       c,;"'"< 0c p
                                                                                                  o
                                                                                ~ Ce,,~~c,. I <O,.i
                                       SEARCH WARRANT
                                                                                   "- ~~
  THE STATE OF TEXAS                                  §                        ACER, modOI N17C4
  COUNTY OF DENTON                                    §               Serial# NXGTPAA00422A3404
                                                                     Data Traveler G4-Memory Drive
                                                                           Memory Stick "211
                                                                         Nikon "Cool Pix" Digital
                                                                         Camera: Serial # 30090857

  THE STATE OF TEXAS to the Sheriff or any Peace Officer of Denton County, Texas, or any
  Peace Officer of the State of Texas

  GREETINGS:

  WHEREAS, the Affiant whose signature is affixed to the Affidavit appearing on the reverse
  hereof is a Peace Officer under the laws of Texas and did heretofore this day subscribe and
  swear to said Affidavit before me (which said affidavit is by this reference incorporated herein for
  all purposes), and whereas I find that the verified facts stated by Affiant in said Affidavit show
  that Affiant has probable cause for the belief he expresses therein and establishes the existence
  of proper grounds for the issuance of this Warrant:

  NOW, THEREFORE, you are commanded to enter the suspected place and premises described
  in said Affidavit and to there search for the personal property described in said Affidavit, to wit:

           Data stored within the computer or other processing and storage device, to include
           images, emails, programs, encryption routines and algorithms, GPS logs, or other data
           that may be decoded, reconstituted, or otherwise manipulated to produce, utilize,
           transmit, receive, encrypt, encode, or display such images, emails, programs, GPS Logs,
           encryption routines, and algorithms,

  and to seize the same and bring it before me. Herein fail not, but have you then and there this
  Warrant within three days, exclusive of the day of its issuance and exclusive of the day of its
  execution with y·o.ur return thereon, showi~~ how you have executed the same.

  ISSUED AT       / ·   1J             o'clock [   M., on this the   2 4 fh    day

  of   \   }gJ\l,Hk!\V          , 20    /f
  day. -         /




                                                                            Vandyke Search Warrant
Case 4:18-cv-00247-ALM Document 173-9 Filed 06/04/20 Page 2 of 2 PageID #: 4002




                                 RETURN AND INVENTORY
                                                                                   /.~
                                                                                               "b
                                                                                   ~
  THE STATE OF TEXAS                            §                              8@~1'fuo9.el O'.C4
  COUNTY OF DENTON                              §                Serlal'#~~1oo'~340qlJ
                                                               Data Trav~~~G       ' ~ orybrive
                                                                           Mem           stc
                                                                                          Z"
                                                                      Nikon "Coot Pix Digital
                                                                      Camera: Serial ~     90867

                The undersigned Affiant, being a Peace Officer under the laws of Texas and
  being duly sworn, on oath certifies that the f~ oing Warrant came t  and on the day it was
  issued and that it was executed on the ~        day of__,.;:,-::r1_.~~,~
                                                                  '.c. ·~-r:,"~- - - '
                                                                               20 / 2 , by
  making the search directed therein and seizing during such se h the following described
  personal property·
  C¼i.&v~J4?-JG s ~ 11o1ury- ~ ..:r~ P~,r/f~c
  WP//f' f)/1.: e:?r?°~~ ~l_ ~6 ;9-A//ft.,,y.:s~.




                  . ..SUBSCRIBED AND SWORN to before me, the undersigned authority, on
  this the   ,r;/J/.'/P- day of J 7 f 7 1 / ~    , 20 /9'    .




                                                                          Vandyke Search Warrant
